Citation Nr: 0704627	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel











INTRODUCTION

The veteran served on active military duty from April 1974 to 
June 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran died in August 2003 and 
the appellant is his father.


FINDINGS OF FACT

1.  The veteran did not die during a period of active 
military service or as a result of a service-connected 
disability or disabilities.

2.  At the time of his death, the veteran was not in receipt 
of VA pension or compensation, and he did not have an 
original or reopened claim for either benefit pending at the 
time of his death.

3.  The veteran's body was not discharged or released from 
active service for a disability incurred or aggravated in the 
line of duty and the body was not held after his death by a 
state.

4.  The veteran did not die while hospitalized by VA.


CONCLUSION OF LAW

The criteria for VA burial benefits have not been met. 38 
U.S.C.A. §§ 2302, 2303, 2307, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.1600 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for entitlement to 
burial benefits, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

If a veteran dies during active military service or dies as a 
result of a service-connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transporting the body to the 
place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 3.1600(a).

If a veteran's death is not service-connected, an amount may 
be paid toward funeral and burial expenses including the cost 
of transporting the body to the place of burial.  38 U.S.C.A. 
§ 2302; 38 C.F.R. § 3.1600(b).  Entitlement to payment of 
burial expenses may be established if:  1) at the time of 
death the veteran was in receipt of pension or compensation; 
or 2) the veteran had an original or reopened compensation or 
pension claim pending at the time of death and there is 
sufficient evidence of record on the date of the veteran's 
death to have supported an award of compensation or pension 
effective prior to the date of the veteran's death; or 3) the 
deceased was a veteran of any war or was discharged or 
released from active service for a disability incurred or 
aggravated in line of duty, and the body of the 


deceased is being held by a State (or a political subdivision 
of a State).  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  
Burial benefits are also payable if a veteran dies from 
nonservice-connected causes while properly hospitalized by 
VA.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c).  

The veteran was honorably discharged for service in June 
1975.  Service medical records show that an examiner 
recommended that the veteran be discharged due to a severe 
personality disorder.  However, the veteran's service 
separation examination and other service medical records do 
not reflect that he was discharged due to that diagnosis.  
The evidence of record indicates that the veteran filed a 
claim for entitlement for service connection for a nervous 
condition in May 1983.  The RO denied that claim in September 
1983.  The veteran did not appeal that rating decision.  
There are no other claims, formal or informal, for 
entitlement to service connection contained in the claims 
file.  The veteran died in August 6, 2003 due to 
atherosclerotic cardiovascular disease at his residence.  At 
the time of his death, the veteran was not in receipt of VA 
pension or compensation.  

The Board finds that the evidence of record does not support 
entitlement to burial benefits.  The evidence shows that the 
veteran did not die as a result of a service-connected 
disability or disabilities.  38 C.F.R. §§ 3.1600(a).  In 
addition, at the time of his death, the veteran was not in 
receipt of pension or compensation, did not have an original 
or reopened compensation or pension claim pending, and was 
not discharged from service due to a disability incurred or 
aggravated in line of duty.  38 C.F.R. § 3.1600(b).  
Moreover, the veteran did not die while hospitalized by VA.  
38 C.F.R. § 3.1600(c).  Accordingly, entitlement to burial 
benefits is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to burial benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


